Citation Nr: 0902465	
Decision Date: 01/23/09    Archive Date: 01/29/09

DOCKET NO.  07-31 514	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUES

1.  Entitlement to a disability rating in excess of 10 
percent for service-connected right ovarian cyst with ovary 
and tubal adhesions.

2.  Entitlement to a temporary total rating under the 
provisions of 38 C.F.R. § 4.30, based on the need for 
convalescence following surgery performed in September 2005.


WITNESS AT HEARING ON APPEAL

The Veteran (Appellant)


ATTORNEY FOR THE BOARD

T. L. Reynolds, Counsel


INTRODUCTION

The veteran served on active duty from September 1999 to 
April 2001.

This matter originally came before the Board of Veterans' 
Appeals (Board) on appeal from a January 2007 rating decision 
of the Department of Veterans Affairs (VA) Regional Office 
(RO) in Muskogee, Oklahoma, which denied an increased 
disability rating in excess of 10 percent for the service-
connected right ovarian cyst with ovary and tubal adhesions.  
As part of the increased rating adjudication, the January 
2007 rating decision also denied a temporary total rating 
following surgery performed in September 2005.

In November 2008, the veteran appeared at a Board personal 
hearing held before the undersigned Acting Veterans Law Judge 
in Muskogee, Oklahoma.  A transcript of that hearing is of 
record.  During the personal hearing, the veteran submitted 
additional evidence in support of her appeal along with a 
waiver of the right to have the additional evidence initially 
considered by the RO.


FINDINGS OF FACT

1.  During the course of the appeal, the service-connected 
right ovarian cyst with ovary and tubal adhesions, has been 
manifested by symptoms that are controlled by continuous 
treatment.

2.  The September 9, 2005 and September 12, 2005 bilateral 
laparoscopic salpingectomy for hydrosalpinx did not require 
at least one month of convalescence.




CONCLUSIONS OF LAW

1.  The criteria for a disability evaluation in excess of 10 
percent for right ovarian cyst with ovary and tubal 
adhesions, are not met for any period of increased rating 
claim.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 
4.3, 4.7, 4.116, Diagnostic Code 7615 (2008).

2.  The criteria for a temporary total evaluation for 
convalescence based on bilateral laparoscopic salpingectomy 
for hydrosalpinx performed in September 2005 have not been 
met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 
4.3, 4.7, 4.30 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002 & 
Supp. 2007), and the pertinent implementing regulation, 
codified at 38 C.F.R. § 3.159 (2008), provide that VA will 
notify the claimant and the claimant's representative, if 
any, of any information, and any medical or lay evidence, not 
previously provided to VA that is necessary to substantiate 
the claim; of which portion, if any, of the evidence is to be 
provided by the claimant; and which part, if any, of the 
evidence VA will attempt to obtain on behalf of the claimant.  
Although the regulation previously required VA to request 
that the claimant provide any evidence in the claimant's 
possession that pertains to the claim, the regulation has 
been amended to eliminate that requirement for claims pending 
before VA on or after May 30, 2008.

The Board also notes that the United States Court of Appeals 
for Veterans Claims (Court) has held that the plain language 
of 38 U.S.C.A. § 5103(a) (West 2002), requires that notice to 
a claimant pursuant to the VCAA be provided "at the time" 
that, or "immediately after," VA receives a complete or 
substantially complete application for VA-administered 
benefits.  Pelegrini v. Principi, 18 Vet. App. 112, 119 
(2004).  The Court further held that VA failed to demonstrate 
that "lack of such a pre-AOJ-decision notice was not 
prejudicial to the appellant, see 38 U.S.C. § 7261(b)(2) (as 
amended by the Veterans Benefits Act of 2002, Pub. L. No. 
107-330, § 401, 116 Stat. 2820, 2832) (providing that '[i]n 
making the determinations under [section 7261(a)], the Court 
shall . . . take due account of the rule of prejudicial 
error')."  Id. at 121.

The Court has recently provided guidance with respect to the 
notice that is necessary in increased rating claims.  See 
Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008).  Adequate 
VCAA notice in an increased rating claim must inform the 
claimant that she must provide, or ask the Secretary to 
obtain, medical or lay evidence demonstrating a worsening or 
increase in severity of the disability and the effect that 
worsening has on the claimant's employment and daily life; 
and that, if an increase in disability is found, a disability 
rating will be determined by applying relevant Diagnostic 
Codes.  If the claimant is rated under a Diagnostic Code that 
contains criteria necessary for entitlement to a higher 
disability rating that would not be satisfied by the claimant 
demonstrating a noticeable worsening or increase in severity 
of the disability, the notice letter must provide at least 
general notice of that requirement.  The notice letter must 
also provide examples of the types of medical and lay 
evidence that the claimant may submit (or ask VA to obtain) 
that are relevant to establishing entitlement to increased 
compensation.

The record reflects that the originating agency provided the 
veteran with the notice required by the VCAA, to include 
notice concerning the effective-date element of the claim, by 
letters mailed in December 2006, November 2007, and May 2008.  
The November 2007 notice letter specifically advised the 
veteran of the evidence needed to substantiate a claim for 
temporary total rating.  The notice letters informed the 
veteran that she must provide, or ask VA to obtain, medical 
or lay evidence demonstrating a worsening or increase in 
severity of the disability and the effect that worsening has 
on her employment and daily life.  The notice letters 
included information on how VA determines the disability 
rating by use of the rating schedule and provided examples of 
the types of medical and lay evidence that the claimant may 
submit (or ask VA to obtain), to include treatment records, 
Social Security determinations, statements from employers 
concerning the impact of the disability on the veteran's 
employment, and statements from persons concerning their 
observations of how the disability has affected the veteran.  
The letters also informed the veteran of the assistance that 
VA would provide to obtain evidence on her behalf.  

In addition, the veteran was provided the specific criteria 
for rating her disability in January 2007, August 2007, and 
July 2008, and has indicated in writing and personal hearing 
testimony that she understands the rating criteria used to 
rate her service-connected disability, as well as the 
criteria for convalescence for a period of 30 days to warrant 
a temporary total rating.  In a November 2008 statement, and 
at the November 2008 personal hearing, the veteran reported 
or testified regarding treatment (that there was no 
prescribed treatment), her own treatment, and frequency and 
severity of symptoms that she felt were not controlled; the 
requirement for evidence of continuous treatment; and 
treatment relevant to other rating criteria of frequency and 
continuation of menstrual disturbances.  At the personal 
hearing, the veteran testified regarding the periods of 
actual convalescence and restrictions placed on her following 
the September 2005 surgical procedures.  Such written and 
testimonial responses from the veteran reflect her actual 
knowledge of the requirements for a higher disability rating, 
including the requirements for a temporary total rating. 

VA also has a duty to assist the veteran in the development 
of the claim.  This duty includes assisting the veteran in 
the procurement of service treatment (medical) records, and 
other pertinent treatment records, and providing an 
examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. 
§ 3.159.  In this case, the veteran has been afforded an 
appropriate VA examination, and service treatment records and 
pertinent VA and private medical records have been obtained.  
The veteran has not identified any outstanding evidence, to 
include medical records, that could be obtained to 
substantiate the claim.  The Board is also unaware of any 
such outstanding evidence.

In sum, the Board is satisfied that the duties to notify and 
assist the veteran have been met, and that any procedural 
errors in the timing of the notice or the development and 
consideration of the claim by the originating agency were 
insignificant and non prejudicial to the veteran.  
Accordingly, the Board will address the merits of the claim.

Legal Criteria for Increased Ratings

Disability evaluations are determined by the application of 
the VA's Schedule for Rating Disabilities (Rating Schedule), 
38 C.F.R. Part 4 (2008).  The percentage ratings contained in 
the Rating Schedule represent, as far as can be practicably 
determined, the average impairment in earning capacity 
resulting from diseases and injuries incurred or aggravated 
during military service and their residual conditions in 
civil occupations.  38 U.S.C.A. § 1155; 38 C.F.R. §§ 
3.321(a), 4.1 (2008).  When an unlisted condition is 
encountered it will be permissible to rate under a closely 
related disease or injury in which not only the functions 
affected, but the anatomical localization and symptomatology 
are closely analogous.  38 C.F.R. § 4.20 (2008).  It is not 
expected, especially with the more fully described grades of 
disabilities, that all cases will show all the findings 
specified; findings sufficiently characteristic to identify 
the disease and the disability therefrom are sufficient; and 
above all, a coordination of rating with impairment of 
function will be expected in all cases.  
38 C.F.R. § 4.21 (2008).  

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  
38 C.F.R. §§ 4.3, 4.7 (2008).

Except as otherwise provided by law, a claimant has the 
responsibility to present and support a claim for benefits 
under laws administered by the VA Secretary.  The VA 
Secretary shall consider all information and lay and medical 
evidence of record in a case before the VA Secretary with 
respect to benefits under laws administered by the VA 
Secretary.  When there is an approximate balance of positive 
and negative evidence regarding any issue material to the 
determination of a matter, VA shall give the benefit of the 
doubt to the claimant.  38 U.S.C.A. § 5107 (West 2002); see 
also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  

Increased Rating for Right Ovarian Cyst with Ovary and Tubal 
Adhesions

The veteran's service-connected right ovarian cyst with ovary 
and tubal adhesions has been rated as 0 percent disabling 
from April 2001 (by analogy under Diagnostic Code 7522), and 
10 percent disabling from January 2004 (by analogy under 
Diagnostic Code 7615).  In September 2005, the veteran 
underwent bilateral laparoscopic salpingectomy for 
hydrosalpinx.  In October 2006, the veteran submitted a claim 
for increased rating in excess of 10 percent, and submitted 
medical evidence of the September 2005 surgical procedures.  

Under the general rating formula for disease, injury, or 
adhesions of the female reproductive organs, to include 
ovarian disease or injury, a 10 percent rating is to be 
assigned for symptoms that require continuous treatment.  A 
30 percent rating is to be assigned for symptoms not 
controlled by continuous treatment.  38 C.F.R. 
§ 4.116, Diagnostic Code 7615 (2008).

In December 2006 the veteran presented at a VA fee basis 
medical examination performed by QTC medical services.  The 
veteran reported that for six years she had been suffering 
from right ovarian cyst with tubal adhesions.  She stated 
that her menstruation was irregular and occurred twice a 
month; that in order to regulate her menstruation she was 
prescribed birth control pills as a continuous treatment to 
control her condition; and that no functional impairment 
resulted from her condition.  Upon examination of her pelvis, 
adhesions were noted.  Additional findings included pain and 
tenderness in each cul de sac along with movement of the 
uterus.  The diagnosis was right ovarian cyst with ovary and 
tubal adhesions.  

The medical evidence of record indicates that the veteran 
requires continuous treatment, in the form of medically 
prescribed birth control pills, for gynecological pathology 
attributable to her service-connected right ovarian cyst 
disability.  The veteran has written or testified that she is 
still in daily pain, for which she takes Motrin as needed, 
but is not under any prescribed treatment for symptoms.  The 
Board finds that, for the period of increased rating claim, 
the evidence shows that the veteran's service-connected right 
ovarian cyst with ovary and tubal adhesions has been 
manifested by symptoms that are controlled by continuous 
treatment.  Because the evidence does not show that the 
service-connected right ovarian cyst with ovary and tubal 
adhesions results in symptoms that are not controlled by this 
continuous treatment, a higher disability rating of 30 
percent is not warranted under Diagnostic Code 7615.  38 
C.F.R. § 4.116.

The Board has also considered whether the veteran's 
disability would warrant a higher rating under another 
Diagnostic Code.  In this regard it is noted that the 
veteran's disability was previously rated as analogous to 
Diagnostic Code 7622.  Under Diagnostic Code 7622 for 
displacement of the uterus, marked displacement and frequent 
or continuous menstrual disturbances, provides a maximum 
rating of 30 percent.  See 38 C.F.R. § 4.116, DC 7622 (2008).  
However, the evidence of record has not demonstrated marked 
displacement and frequent or continuous menstrual 
disturbances to warrant a higher rating under Diagnostic Code 
7622.  The evidence, including the veteran's written 
statement and personal hearing testimony, shows that for the 
period of increased rating claim her service-connected 
disability did not manifest displacement of the uterus.  
While the veteran has testified to frequent menstrual 
disturbances, such are not accompanied by marked displacement 
of the uterus.  

Accordingly, application of the rating criteria in this case 
compels a finding that the preponderance of the evidence is 
against the veteran's claim for a disability rating in excess 
of 10 percent for the entire period of increased rating 
claim.  The benefit-of-doubt rule does not apply when the 
preponderance of the evidence is against the claim.  
38 C.F.R. §§ 4.3, 4.7.  Consideration has been given to 
assigning staged ratings; however, at no time during the 
period in question has the veteran's service-connected 
disability warranted a higher rating.  See Hart v. Mansfield, 
21 Vet. App. 505 (2007).

Analysis of Temporary Total Rating Claim

A total disability rating will be assigned following a 
hospital discharge or outpatient release, effective from the 
date of hospital admission or outpatient treatment and 
continuing for a period of one, two, or three months from the 
first day of the month following such hospital discharge or 
outpatient release if the treatment of a service-connected 
disability resulted in one of the following: (1) surgery 
necessitating at least one month of convalescence; (2) 
surgery with severe post-operative residuals such as 
incompletely healed surgical wounds, stumps of recent 
amputations, therapeutic immobilization of one or more major 
joints, application of a body cast, or the necessity for 
house confinement or continued use of a wheelchair or 
crutches (regular weight bearing prohibited); or (3) 
immobilization by cast, without surgery, of one or more major 
joints.  38 C.F.R. § 4.30(a)(1)-(3).  

Extensions of periods of one, two, or three months beyond the 
initial three months also may be made under subparagraphs 
(1), (2), or (3) of 38 C.F.R. § 4.30(a).  In addition, 
approval may be obtained for extensions of one or more 
months, up to six months beyond the initial six-month period, 
under subparagraphs (2) or (3) of 
38 C.F.R. § 4.30(a).  38 C.F.R. § 4.30(b).

Convalescence has been defined as "the stage of recovery 
following an attack of disease, a surgical operation, or an 
injury."  Felden v. West, 11 Vet. App. 427, 430 (1998) 
(citing Dorland's Illustrated Medical Dictionary).  The Court 
in Felden also defined recovery as "the act of regaining or 
returning toward a normal or healthy state."  Id. (citing 
Webster's Medical Desk Dictionary 606 (1986)).  

The evidence shows that on September 9, 2005 and September 
12, 2005 the veteran underwent bilateral laparoscopic 
salpingectomy for hydrosalpinx.  In this case, the report at 
discharge in September 2005 did not indicate that the 
September 2005 surgery would require at least one month of 
convalescence.  The veteran wrote and testified that the 
convalescence was not for at least one month.  She testified 
that from September 9, 2005 to September 16, 2005 she was 
home, and that she had no heavy lifting (over 20 pounds) 
restrictions for two weeks following the September 2005 
surgery.  Even the veteran's testimony that she was 
restricted from lifting for a two week period following the 
September 2005 procedure only establishes some type of 
restrictions in effect for two weeks, and does not constitute 
any evidence that a one month period of convalescence was 
required.  

Because the September 2005 bilateral laparoscopic 
salpingectomy did not require at least one month of 
convalescence, the Board finds that the criteria for a 
temporary total evaluation for convalescence based on 
bilateral laparoscopic salpingectomy for hydrosalpinx 
performed in September 2005 have not been met.  38 C.F.R. § 
4.30. 

The Board notes that in the various adjudication documents 
during the appeal the veteran was advised as to various 
reasons that her claim for a temporary total rating had been 
denied, and notes the veteran's expressed frustration at 
being presented with different bases for denial of her claim.  
While the veteran's confusion is recognized, the fact is that 
unless the evidence, even liberally construed, shows that all 
the legal criteria for a benefit are met, VA does not have 
the authority to grant the benefit.  Consequently, where 
there are several procedural or substantive deficiencies in a 
claim, the claim may be denied on any basis, and the reasons 
and bases for the denial would adequately support the denial.  

In this case, at the personal hearing, the Board attempted to 
explain to the veteran that a claim may be denied for any 
deficient basis.  For this reason, at the personal hearing, 
the Board took testimony on the underlying question of actual 
convalescence in this case, rather than just adjudicating the 
procedural question of date of receipt of claim for temporary 
total rating.  Moreover, in this adjudication, the Board has 
reached the substantive question of convalescence in this 
case rather than denying the claim on the basis of untimely 
filing of claim for temporary total rating.  In this case, 
the claim for temporary total rating must be denied because a 
preponderance of the evidence is against a finding of 
convalescence of at least one month following the September 
2005 procedure.   

Extraschedular Considerations

The Board has also considered whether this case should be 
referred to the Director of the VA Compensation and Pension 
Service for extra-schedular consideration under 38 C.F.R. 
§ 3.321(b)(1).  The Court has held that the threshold factor 
for extra-schedular consideration is a finding on part of the 
RO or the Board that the evidence presents such an 
exceptional disability picture that the available schedular 
evaluations for the service-connected disability at issue are 
inadequate.  Therefore, initially, there must be a comparison 
between the level of severity and the symptomatology of the 
claimant's disability with the established criteria provided 
in the rating schedule for the disability.  If the criteria 
reasonably describe the claimant's disability level and 
symptomatology, then the disability picture is contemplated 
by the rating schedule, the assigned evaluation is therefore 
adequate, and no referral for extra-schedular consideration 
is required.  Thun v. Peake, 22 Vet. App. 111 (2008).

In the case at hand, the record reflects that the veteran has 
not required frequent hospitalizations for the service-
connected disability, and that the manifestations of the 
disability are not in excess of those contemplated by the 
schedular criteria.  In sum, there is no indication that the 
average industrial impairment from the disability would be in 
excess of those contemplated by the assigned rating.  
Accordingly, the Board has determined that referral of this 
case for extra-schedular consideration is not in order.


ORDER

A disability rating in excess of 10 percent for service-
connected right ovarian cyst with ovary and tubal adhesions 
is denied.

A temporary total rating under the provisions of 38 C.F.R. § 
4.30, based on the need for convalescence following surgery 
performed in September 2005 is denied.


____________________________________________
J. Parker
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


